J-S41041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellee              :
              v.                         :
                                         :
                                         :
JUAN J. TEJEDA                           :
                                         :
                   Tejeda                :   No. 210 MDA 2020


     Appeal from the Judgment of Sentence Entered January 3, 2020
             in the Court of Common Pleas of Luzerne County
          Criminal Division at No(s): CP-40-SA-0000631-2019


BEFORE:     KUNSELMAN, J., MCLAUGHLIN, J. and STRASSBURGER, J.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED APRIL 22, 2021

        Juan J. Tejeda appeals from the judgment of sentence imposed

following his non-jury conviction for the summary offense of careless

operation of a snowmobile or all-terrain vehicle (ATV) pursuant to 75

Pa.C.S.A. § 7726(a)(2). Upon review, we vacate his judgment of sentence

and reverse his conviction.

        Tejeda’s charges stem from an incident occurring on September 25,

2019.     At the summary trial following Tejeda’s appeal from magisterial

proceedings, the Commonwealth presented the testimony of one witness,

Officer Brian McGinnis.       Officer McGinnis’s testimony was brief. N.T.,

1/3/2020, at 2-5. While working for the Hazelton City Police Department on

September 25, 2019, Officer McGinnis was dispatched to the scene of a

motor vehicle collision.    When he arrived, Officer McGinnis observed two


* Retired Senior Judge assigned to the Superior Court.
J-S41041-20


vehicles engulfed in flames at the intersection of West Mine Street and South

Locust Street. Both “vehicles were severely damaged due to heavy collision

and fire damage.” Id. at 4. One of the vehicles was a dirt bike; there are no

details in the record regarding the type, make, or model of the second

vehicle.

      Officer McGinnis saw Tejeda lying approximately 20 feet from the dirt

bike, with apparent injuries.     Officer McGinnis did not elaborate on the

nature of Tejeda’s injuries, other than to note that Tejeda was transported

to the hospital by ambulance. At some unknown point, Tejeda admitted to

Officer McGinnis that he had been driving the dirt bike down Locust Street

southbound when he passed in front of another vehicle and was struck.

      Officer McGinnis did not provide any further details regarding the

accident, except to testify that Tejeda “was operating recklessly at a high

rate of speed.” Id. at 4. Tejeda’s counsel lodged a hearsay objection, which

the trial court sustained.   Officer McGinnis then acknowledged that he did

not see Tejeda operate the dirt bike or know how fast Tejeda was travelling

at the time of the collision. Id. at 5.

      At the conclusion of the trial, the trial court found Tejeda guilty of

careless operation of a snowmobile or ATV and imposed a $25 fine. It found

Tejeda not guilty of reckless driving. Tejeda timely filed an appeal to this

Court. Both Tejeda and the trial court complied with Pa.R.A.P. 1925.




                                      -2-
J-S41041-20


        Tejeda raises one issue on appeal challenging the sufficiency of the

evidence. Tejeda’s Brief at 5. His argument is straightforward: because the

Commonwealth did not present any evidence of the manner in which he

drove the dirt bike, the trial court’s verdict is based upon surmise or

conjecture.    Id. at 15-21.    The Commonwealth did not file a brief, but

instead notified this Court that it agrees that it presented insufficient

evidence to support Tejeda’s conviction.

        We assess Tejeda’s argument that the evidence was insufficient to

convict him by the following standard.


          Whether sufficient evidence exists to support the verdict is
          a question of law; our standard of review is de novo and
          our scope of review is plenary.       When reviewing the
          sufficiency of the evidence, this Court is tasked with
          determining whether the evidence at trial, and all
          reasonable inferences derived therefrom, are sufficient to
          establish all elements of the offense beyond a reasonable
          doubt when viewed in the light most favorable to the
          Commonwealth[.] The evidence need not preclude every
          possibility of innocence….


Commonwealth v. Walls, 144 A.3d 926, 931 (Pa. Super. 2016) (internal

citations and quotation marks omitted).

        “This standard is equally applicable to cases where the evidence is

circumstantial rather than direct so long as the combination of the evidence

links    the   accused   to    the   crime   beyond   a   reasonable     doubt.”

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014).

However, “a conviction must be based on more than mere suspicion or


                                      -3-
J-S41041-20


conjecture.” Commonwealth v. Thomas, 194 A.3d 159, 166 (Pa. Super.

2018) (citation and quotation marks omitted).

        The statute under which Tejeda was convicted provides as follows: “No

person shall operate a snowmobile or an ATV in any … careless way so as to

endanger the person or property of another.” 75 Pa.C.S.A. § 7726(a)(2). At

the summary trial, the Commonwealth established that: Tejeda drove a dirt

bike; the dirt bike and another vehicle collided; and both vehicles caught on

fire.

        In its Rule 1925(a) opinion, the trial court agrees with Tejeda that its

ruling was in error because the Commonwealth failed to present evidence

establishing that Tejeda drove carelessly. We agree with the trial court and

the parties that the Commonwealth failed to present evidence of the manner

in which Tejeda operated the vehicle. Accordingly, the evidence was

insufficient to establish that Tejeda operated the dirt bike in a careless way.1

We vacate Tejeda’s judgment of sentence and reverse his conviction.

        Judgment of sentence vacated. Conviction reversed.


____________________________________________


1 In addition, after re-evaluating Tejeda’s conviction on appeal, the trial
court determined that the Commonwealth did not present evidence that the
dirt bike Tejeda was driving constituted a snowmobile or ATV or that the
Commonwealth established the corpus delicti. Trial Court Opinion,
3/31/2020, at 3. Tejeda does not raise these latter arguments on appeal.
Accordingly, we base our disposition on the argument Tejeda has presented
to us.




                                           -4-
J-S41041-20


      Judge Strassburger did not participate in the consideration or decision

of this case.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/22/2021




                                    -5-